DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/10/2022.
Applicant's election with traverse of Species A2 and Species B2 in the reply filed on 02/10/2022 is acknowledged.  The traversal is on the ground(s) that Asayama et al. (US 2010/0006194) (of record) does not disclose the special technical feature of applying the liquid elastomeric compound on the coils already wound and extending the applied liquid elastomeric compound between a radially outer surface of the tread band and a radially outer surface of the belt structure.  This is not found persuasive because the technical features are known in the prior art as evidenced by the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a tyre in process” in line 2 should be written as –a tyre in the process—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “a tread band in radially outer position” in line 3 should be written as –a tread band in a radially outer position—for grammatical clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “the tyre in process” in line 3 should be written as –the tyre in the process—for grammatical clarity.  Appropriate correction is required.

Claim 30 objected to because of the following informalities:  the phrase “a tyre in process” in line 2 should be written as –a tyre in the process—for grammatical clarity.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  the phrase “a tread band in radially outer position” in line 3 should be written as –a tread band in a radially outer position—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frerichs (EP 1878593, see machine translation) (Frerichs ‘593).

Regarding claim 1, Frerichs ‘593 discloses a process for building tyres for vehicle wheels, comprising: forming a tyre in process, the tyre comprising a belt structure (Fig. 3a: 6) ([0022]); depositing a tread band (Fig. 3a: 2) in a radially outer position with respect to said belt structure (Fig. 3a: 6) by winding a continuous elongated element (Fig. 3a: 10) made of a non-conductive rubber mixture (i.e. elastomeric material) according to coils that are axially adjacent and/or partially superimposed (Fig. 3a) ([0022]); and applying, during said depositing of the tread band and on at least one of said coils already wound in radially outer position with respect to said belt structure (Fig. 3a; see also Fig. 2 showing conductive material 5 is applied during the depositing of tread rubber 10) ([0005]-[0007], [0010], [0022]), an electrically conductive rubber mixture (i.e. a conductive liquid elastomeric compound) (Fig. 3a: 5) continuously extending between a radially outer surface of the tread band (Fig. 3a: 2) and a radially outer surface of the belt structure (Fig. 3a: 6) ([0005]-[0007], [0010], [0022]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that because the conductive liquid elastomeric compound (Fig. 3a: 5) is made from an electrically conductive rubber mixture ([0021]), said applying of the conductive liquid elastomeric compound (Fig. 3a: 5) continuously extending between the radially outer surface of the tread band (Fig. 3a: 2) and the radially outer surface of the belt structure (Fig. 3a: 6) will necessarily generate electrically conductive paths formed by the liquid elastomeric compound that connect the radially outer surface of the tread band with the radially outer surface of said belt structure. 
Frerichs ‘593 also illustrates that there are “free zones” on said at least one of said coils adapted to directly adhere with a subsequent axially adjacent coil (Figs. 2, 3a: see where tread rubber strips 10 have areas that directly adhere with a subsequent axially adjacent coil 10 around the conductive liquid elastomeric compound 5) ([0005]-[0007], [0010], [0022]). 

Regarding claim 2, Frerichs ‘593 further discloses that said applying comprises applying the conductive liquid elastomeric compound (Figs. 1-2, 3a: 5) on a visible circumferential surface (Figs. 1-2, 3a: see inclined side faces of strips 10) of the coil just wound (Figs. 1-2, 3a: 10) ([0005]-[0007], [0010], [0022]), and wherein the visible circumferential surface is radially extended between the radially outer surface of the tread band (Fig. 3a: 2) and the belt structure (Fig. 3a: 6), and the conductive liquid elastomeric compound is applied on zones of the radially outer surface of the tread band and of the belt structure adjacent to said visible circumferential surface of the coil (Fig. 3a). 

Regarding claim 30, Frerichs ‘593 discloses a process for building tyres for vehicle wheels, comprising: forming a tyre in process, the tyre comprising a belt structure (Fig. 3a: 6) ([0022]); depositing a tread band (Fig. 3a: 2) in a radially outer position with respect to said belt structure (Fig. 3a: 6) by winding a continuous elongated element (Fig. 3a: 10) made of a non-conductive rubber mixture (i.e. elastomeric material) according to coils that are axially adjacent and/or partially superimposed (Fig. 3a) ([0022]); and applying, during said depositing of the tread band and on at least one of said coils already wound in radially outer position with respect to said belt structure (Fig. 3a; see also Fig. 2 showing conductive material 5 is applied during the depositing of tread rubber 10) ([0005]-[0007], [0010], [0022]), an electrically conductive rubber mixture (i.e. a conductive liquid elastomeric compound) (Fig. 3a: 5) continuously extending between a radially outer surface of the tread band (Fig. 3a: 2) and a radially outer surface of the belt structure (Fig. 3a: 6) ([0005]-[0007], [0010], [0022]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that because the conductive liquid elastomeric compound (Fig. 3a: 5) is made from an electrically conductive rubber mixture ([0021]), said applying of the conductive liquid elastomeric compound (Fig. 3a: 5) continuously extending between the radially outer surface of the tread band (Fig. 3a: 2) and the radially outer surface of the belt structure (Fig. 3a: 6) will necessarily generate electrically conductive paths formed by the liquid elastomeric compound that connect the radially outer surface of the tread band with the radially outer surface of said belt structure. 
Frerichs ‘593 also illustrates that there are “free zones” on said at least one of said coils adapted to directly adhere with a subsequent axially adjacent coil (Figs. 2, 3a: see where tread rubber strips 10 have areas that directly adhere with a subsequent axially adjacent coil 10 around the conductive liquid elastomeric compound 5) ([0010], [0022]). 
Frerichs ‘593 further discloses that a mold (Fig. 3a: 7) may be used to apply the conductive liquid elastomeric compound (Fig. 3a: 5) ([0010], [0022]). In other words, depressions are generated in the tyre in the process. Moreover, the depressions are filled with the  conductive liquid elastomeric compound (Fig. 3a: 5) ([0010], [0022]). 

Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frerichs (EP 1878593, see machine translation) (Frerichs ‘593) as applied to claims 1-2 above, and further in view of Frerichs (EP 1878592, see machine translation) (Frerichs ‘592).

Regarding claim 4, while Frerichs ‘593 does not expressly recite that the conductive liquid elastomeric compound is applied according to an undulated continuous path that is extended along a circumferential extension of the tread band, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the conductive liquid elastomeric compound applied to the tire in any desired form. 
Moreover, Frerichs ‘592 teaches a process for building tyres for vehicle wheels, substantially similar to Frerichs ‘593, comprising: forming a tyre in the process, the tyre comprising a belt structure ([0019]); depositing a tread band (Fig. 1: 2, 3) in a radially outer position with respect to said belt structure by winding a continuous elongated element made of elastomeric material according to coils that are axially adjacent and/or partially superimposed (Fig. 1: 10, 10’) ([0005], [0007], [0019]); wherein the tread may be a mono tread, thereby excluding a tread cap and base and merely requiring the coiling of one tread profile strip around the belt, wherein the electrically conductive liquid elastomeric compound may extend to the substructure (i.e. the belt structure), and wherein the groove (which contains the electrically conductive liquid elastomeric compound) may be positioned to the belt ([0025]-[0026]). Frerichs ‘592 further teaches that the conductive liquid elastomeric compound may be applied according to a wavy (i.e. an undulated) continuous path that is extended along a circumferential extension of the tread band ([0015]). Frerichs ‘592 teaches that the shape of the conductive liquid elastomeric compound may be straight, wavy, or zigzag in shape ([0015]). In other words, the shape of the conductive liquid elastomeric compound may be varied as desired. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the conductive liquid elastomeric compound applied to the tire disclosed by Frerichs ‘593 in a manner known in the substantially similar art, such as an undulated continuous path, as taught by Frerichs ‘592. 

Regarding claim 6, Frerichs ‘593 further discloses that the conductive liquid elastomeric compound is applied to the tread band before the tread band is finished forming ([0007]). In other words, depositing the tread band comprises applying the conductive liquid elastomeric compound simultaneously with the winding of the continuous elongated element because the deposition of the tread band is not interrupted. 

Regarding claim 7, Frerichs ‘593 further discloses that a mold (Fig. 3a: 7) may be used to apply the conductive liquid elastomeric compound (Fig. 3a: 5) ([0010], [0022]). In other words, depressions are generated in the tyre in the process. Moreover, the depressions are filled with the  conductive liquid elastomeric compound (Fig. 3a: 5)  ([0010], [0022]). 
Frerichs ‘592 also teaches that applying the conductive liquid elastomeric compound comprises: generating depressions in the tyre in the process ([0006], [0020]-[0021], [0026]); and filling the depressions with said conductive liquid elastomeric compound ([0010], [0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Frerichs ‘593 in a manner known in the substantially similar art, as taught by Frerichs ‘592. 

Regarding claim 8, Frerichs ‘593 further discloses that the conductive liquid elastomeric compound comprises carbon black as filler (i.e. conductive particles) ([0018]). Frerichs ‘593 also discloses that the conductive liquid elastomeric compound consists of a rubber mixture, and thereby necessarily must contain natural rubber and/or synthetic rubber ([0010]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749